DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 23 November 20221. Claims 1-24 have been cancelled.  Claims 25-42 are currently pending and have been examined.  
Terminal Disclaimer
The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and accepted.


With regards 35 U.S.C 101 rejections:
The claimed invention is directed to non-abstract improvement in computer related technology. The claimed invention is not directed to a judicial exception. Instead, the claimed invention is directed to a technological improvement to predict the expected incremental booking value associated with the selected consumer based the measured characterstics of a selected consumer through the programmatic electronic system using machine learning techniques to train a statistical model for user behaver of predict of messaging function. The ordered steps of the claimed invention provides a specific improvement for retrieving historical information data set that describes a control group consumers who are not provided with a promotion and a target group of consumer who are provided with the promotion to estimated expected impact of the 

The following prior arts are the closet to the applicants’ invention: 

Chakrabarti et al (US Pub., 2008/0294617 A1) discloses a recommendation system uses probabilistic method to select, from a candidate set of items, a set of items to recommend to a target user.
b. 	Cherkasova et al (US Patent No.,   8,326,970 B2) discloses a method for deriving an analytic mode for a session-based system (abstract) and as the system and its workload evolve over time, continuously aggregated measurements like the ones used in cost function "all" allow to "adjust" the cost function and significantly (Col. 27, lines 53-56).
c.	Paroz et al (US Patent No., 9,374,912 B1) discloses system of the present is used to optimize the return of advertising campaign on the internet (abstract) and FIG. 9 Demonstrates the integration between each components associated with managing the optimization process.  Its integration enables a greater cost reduction by enabling to automatically detect and improves elements in the campaigns that will improve the predication module (Col. 8, lines 36-43).   

However, none of the above reference either alone or in combination discloses or suggests wherein training includes predicting expected incremental booking  values by offering 


 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682